DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered and are persuasive with regards to amended claims 1 and 8-9. 
Applicant argues that the prior art of Silvestrini does not comprise two rings, i.e., an outer peripheral ring and an inner peripheral ring.
Therefore, a new rejection has been presented below in view of Price (US 2006/0235513) which includes an outer an inner peripheral ring. 
Applicants arguments with regard to claim 9 is considered persuasive. 
Applicant argues that the prior art of Soares et al. does not teach or suggest a corneal implant with that has a first series of beams and second series of beams intersecting each other, wherein a portion of both the series of beams have one end connected to the innermost peripheral ring.  Therefore, a new rejection has been presented below in view of Price (US 2006/0235513).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2006/0235513) in view of Silvestrini (US 2006/0271185).
Referring to claim 1, Price discloses a corneal implant designed for correcting irregularities of the corneal curvature of a subject(Fig. 1), the implant having a dome-shaped structural body(Fig. 21) configured to impose a regular curvature to the corneal portions designed to be in contact with the implant (abstract), wherein the structural body(Fig. 1) comprises an outer peripheral ring(22) and an inner reticular structure(26), wherein the inner reticular structure comprises at least one first series of beams (26), the beams of the first series(26) having a respective first end connected to the outer peripheral ring (Fig. 1), wherein the inner reticular structure comprises an innermost peripheral ring (24), wherein at least one portion of the beams of the first series (26) have a respective second end connected to the innermost peripheral ring (see Fig. 1-5)[see PG Pub 0024-26]. Price teaches that the beams (26) can be arranged and attached in any pattern/shape [0026].
Price lacks a detailed description of the reticular structure comprising at least one second series of beams intersecting each other, and the second series having a respective second end connected to the innermost peripheral ring and wherein the reticular structure is between 50-99% of the surface area of the reticular structure. 
However, given Price’s teaching that one skilled in the art can modify the beams pattern/shape in order to achieve the desired structural stability, it would have been obvious to a person of ordinary skill in the art to utilize a grid shaped pattern (i.e. mesh, overlapping beams) that connect from an inner to outer ring as a mesh/grid pattern is old and well-known offer structural stability over a single fiber connection. 
Additionally, Silvestrini discloses a corneal implant in the same field of endeavor that comprises a reticular structure that comprises a first(vertical) and second (horizontal) series of beams(mesh structure), where at least one second series of beams intersects each other and the second series of having a second end that extends to the central region of the implant for the purpose of controlling and varying the amount of light transmitted (Figs. 20-21; paragraph 112). Silvestrini discloses that a “weave of fibers” can be utilized [0029]. 
Given Price’s teaching that one skilled in the art can modify the beams pattern/shape in order to achieve the desired structural stability, it would have been obvious to a person of ordinary skill in the art to look to devices teaching corneal implants and modify the reticular structure of Price to utilize a mesh structure (i.e. first and second overlapping beams) as taught in Silvestrini in order to provide and control the light transmission. 
Prince or as modified above, Price in view of Silvestrini, lacks a detailed description of the total area of void portions within the meshes of the reticular structure is between 50 and 99.9% of the surface area of the reticular structure. While Silvestrini’s figures appear to support the inherent notion that the structure has a void percent between 50-99.9%, the examiner acknowledges that drawings are not understood drawn to scale. However, based on the drawings (Figs. 20-21 of Silvestrini), the person of ordinary skill in the art would have found it obvious to have the void lie between 50-99.9% in order for the light transmissivity to vary (paragraph 112).
Referring to claim 8, Price discloses wherein the outer peripheral ring(22) and the innermost peripheral ring(24) are coaxial (Fig. 1).
Referring to claim 9, as modified in claim 1 above, Price discloses a corneal implant that comprises beams 26, that together with the outer peripheral ting and the inner most peripheral ring define a plurality of sectors being substantially configured as an arc of a circular or elliptical annulus, said sectors being substantially equal to each other that are substantially equal to each other(See Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9204961.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774